DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase "or" is a non-equivalent alternative expression that covers two separate embodiments.  Alternative expressions are permitted only if the expressions are equivalent [See M.P.E.P. 706.03(d)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-14 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US 2019/0024572).  Kurtz discloses a late post injection in an internal combustion engine with an EGR.  Thus, the variation of the efficiency of fuel combustion would be inherent.  Regarding claimed particular torque reduction by gear, electronic stability program, the air ratio as well as the motor condition such as creeping, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic brake rocker assembly mechanic and normally has the laboratory test facilities. To optimize or select the suitable torque reduction by gear, electronic stability program, the air ratio as well as the motor condition such as creeping would be within the ability of ordinary skilled in this art. 
Kurtz discloses a late post injection to control the torque depending on an operating state of a drive train of the motor vehicle.  A means fo determining whether or not a reduction of torque delivered by the internal combustion engine is present (See [0122] [0123] and 802, 804 in Fig. 8) ,  when the predetermined operating state is enabled, checking whether the reduction of the torque is less than a predetermined limit (See [0127]), and otherwise ending; when the torque is less than said predetermined limit, determining an excess of combustion air relative to an amount of air for a predetermined combustion air ratio; and based on said excess of combustion air, modifying operation of the internal combustion engine in an internal combustion engine with an EGR (See [0128]).  Regarding the claimed particular parameter such as evaluating any of load data, accelerator pedal position data, rotational speed data, engaged gear data, boost pressure data, and engine temperature data, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic control mechanic and normally has the laboratory test facilities. To optimize or select the suitable parameters would be within the ability of ordinary skilled in this art. 

Regarding claims 9, 10, 12,and 14, the claimed particular conditions such as the reduction occurs when changing gear in claim 9, by the electronic stability program in claim 10, or when the motor is creeping in claim 12, it is considered that it is immaterial factor because the conventional engine would reduce the torque when the parameters changed such as changed in gear.
Regarding claims 13 and 20-23, the claimed particular injection timing, Kurtz discloses an injection timing includes a late post injection as well as the amount of fuel injection to control the torque (See [0128] and 810-818 in Fig. 8).
Regarding claim 14, see the explanation supra. 
Regarding claims 17-19, the claimed excess of the air is considered as an air ratio, thus, it would be within the ability of one of ordinary skill in the art to considered as a primary factor to increase the efficiency of the engine.
Regarding claims 24-25, the claimed calculating the fuel inaction timing/amount when changing gear, it is considered as an ordinary skilled in the art has the ability to modified such parameters as explained supra.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. See rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        August 3, 2022